DETAILED ACTION

This office action is in response to IDS and 312 amendment filed on 2/22/2022.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination fail to teach the as recited in independent claims 1 and 11.

The closest cited prior arts;	
 US Patent 5,644,738 to Goldman teaches a method dynamically generating context menu based on developer defined context expression.  However, it does not specifically disclose “, the application code comprising code for providing a context menu container object as part of an application page when the application page is displayed by a browser, the context menu container object configured not to be visibly displayed as part of the application page, the context menu container object configured to hold a current set of context menu options during display of the application page, consume a first event during display of the application page, and evaluate the logic based on the first event to update the current set of context menu options during display of the application page, the context menu container object responsive to a prescribed input to display the context menu as having the current set of context menu options.” of independent claims 1 and 11.



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is (571)272-5934.  The examiner can normally be reached on Monday-Friday 8-4 ET:00PM.  Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Philip Wang/
Primary Examiner, Art Unit 2197